Exhibit 10.1

March 20, 2015

Diane Palumbo

Corporate Vice President, Human Resources

MannKind Corp.

28903 North Avenue Paine

Valencia, CA 91355

 

Re:

Transition and Separation Agreement

Dear Diane:

This letter sets forth the terms of the transition and separation agreement (the
“Agreement”) that MannKind Corporation (the “Company”) is offering to you.

1. SEPARATION DATE. As we have discussed, your employment termination date will
be February 1, 2017, or such earlier date as your employment may be terminated
by either you or the Company pursuant to Section 3 below (the “Separation
Date”).

2. TRANSITION DATE. During the period between now and August 3, 2015 (the
“Transition Date”), you will continue to perform services as the Company’s
Corporate Vice President, Human Resources, reporting to the Company’s Chief
Executive Officer (“CEO”) and as requested by the CEO. Your duties during this
period will include, but not be limited to, continuing to develop and execute
your current major projects, as well as assisting in the briefing and
orientation of the Company’s new Senior Vice President, Human Resources
(“SVPHR”), and transition of certain responsibilities to the SVPHR, as requested
by the CEO.

3. TRANSITION PERIOD.

a. Transition Period Duties. During the period between the Transition Date and
the Separation Date (the “Transition Period”), you will remain an employee of
the Company with the title of Senior Human Resources Advisor, Special Projects,
and reporting to the CEO. You agree that, during the Transition Period, you will
comply with all Company policies and procedures and with all of your contractual
obligations to the Company (including, without limitation, your obligations
under your Employee Proprietary Information and Inventions Agreement. Your
Transition Period duties will include, but are not limited to, providing
guidance on human resources matters, transition and briefing assistance for the
SVPHR, and assisting with the administration of the Company’s 401(k) audit, Mann
Companies Health and Welfare Plans, Retiree Group Medical Plan, and such other
projects and activities as may be requested by the CEO. The Company will
continue to support your involvement with Southern California Biomedical Council
(SoCalBio). During the Transition Period, you will not

 

1



--------------------------------------------------------------------------------

be expected to work from the Company’s office locations on a full-time basis,
although you will be expected to be available as needed. While you will
ordinarily be working from home during this period, you will receive from the
Company such administrative support for your performance of your Company duties
as needed.

b. Standard Compensation/Benefits. During the Transition Period, you will
continue to receive your current base salary, subject to standard withholdings
and deductions; you will continue to accrue paid time off (“PTO”) according to
Company policy; and you will be eligible for the Company’s standard benefits,
including but not limited to the Company’s Exec-U-Care plan, subject to the
terms of such plans and programs and applicable law. On the Separation Date, or
as soon as feasible thereafter, you will receive a final paycheck for all wages
earned through the Separation Date (subject to standard withholdings and
deductions), and all accrued and unused PTO. Your coverage under the Company’s
group health plan will continue through the Transition Period, and your premiums
will be paid by the Company to the extent provided by the Company’s current
health insurance policies. If at any time during the Transition Period, you
become eligible to continue your group health benefits at your own expense under
the federal COBRA law, or applicable state insurance laws, the Company will pay
your monthly COBRA premiums through the Separation Date. Thereafter, to the
extent provided by the federal COBRA law, or applicable state insurance laws,
and by the Company’s current health insurance policies, you will be eligible to
continue your group health insurance benefits at your own expense. Later, you
may be able to convert to an individual policy through the provider of the
Company’s health insurance, if you wish.

c. Annual Bonus. During the Transition Period, you will be eligible to receive
an annual bonus for work performed in 2015 and, subject to Section 4, 2016
(scheduled to be paid in March following the conclusion of the applicable
performance year), under the standard bonus plan applicable to Senior
Executives.

d. Stock Options and Restricted Stock Units. You were granted restricted stock
units (the “RSUs”) in, and options (the “Options”) to purchase, shares of the
Company’s common stock, pursuant to the Company’s applicable equity incentive
plan documents (collectively, the “Plan”) and your Option and RSU grant
documents. During the Transition Period, your Options and RSUs will continue to
vest pursuant to the Plan, will continue to be governed by the Plan and
applicable grant documents, and will cease vesting as of the Separation Date.
Thereafter, your vested Option shares will be exercisable pursuant to the terms
of the Plan and applicable grant documents. You will not receive any additional
equity awards during the Transition Period.

e. Termination for Cause. During the Transition Period, you are entitled to
resign your employment at any time for any reason. Additionally, during the
Transition Period, the Company is entitled to terminate your employment with or
without Cause (as defined below). If the Company terminates your employment with
Cause during the Transition Period, your employment ends due to your death or
disability, or you resign for any reason, your employment will end immediately
and you will not receive any further compensation or benefits from the Company
(including the severance payments set forth in Section 4 below), except for any
unpaid salary and PTO accrued through your Separation Date and any vested
benefit under a written ERISA-qualified benefit program.

 

2



--------------------------------------------------------------------------------

f. “Cause” Definition. For purposes of this Agreement, “Cause” for termination
of your employment will mean any of the following: (i) your commission of any
act of fraud, embezzlement, dishonesty or any other willful misconduct that has
caused or is reasonably likely to cause injury to the Company; (ii) your
unauthorized use or disclosure of any proprietary information or trade secrets
of the Company or any other party in breach of a contractual commitment;
(iii) your willful breach of any of your obligations under any written agreement
with the Company or any Company policy; or (iv) your engaging in employment or
performing any work activities competitive with the Company .

4. SEPARATION DATE RELEASE AND SEVERANCE PAYMENT. Subject to the terms and
conditions set forth in Section 3 (Transition Period), if you remain a Company
employee through February 1, 2017, you remain in compliance with this Agreement
and all Company policies, and you sign the Separation Date Release on the
Separation Date or within twenty-one (21) days thereafter and allow it to become
effective, then the Company will pay you as severance, an amount equal to the
annual bonus for which you would have been eligible under the standard bonus
plan applicable to Senior Executives had you remained a Company Employee through
the date on which the annual bonus for work performed in 2016 is paid (the
“Severance”). The Severance will be subject to standard employment and income
tax deductions and withholdings and will be paid to you in a lump sum on or
before the date on which the annual bonuses for work performed in 2016 are paid,
or on or within seven (7) days after the Release Effective Date, if it occurs
later.

5. OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as expressly
provided in this Agreement, you will not receive any additional compensation,
severance, or benefits after the Separation Date.

6. EXPENSE REIMBURSEMENTS. You agree that, within thirty (30) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse such
expenses pursuant to its regular business practice. If you are required to
travel before or during the Transition Period or the Consulting Period to
discharge your duties or perform Consulting Services, then you shall be subject
to the same travel expense guidelines as apply to Executive Leadership Team
members.

7. RETURN OF COMPANY PROPERTY. By the Separation Date, you shall return to the
Company all Company documents (and all copies or reproductions thereof) and
other Company property within your possession or control, including, but not
limited to, Company hardcopy and electronic files, email, notes, drawings,
records, reports, studies, compilations of data, business plans and forecasts,
proposals, agreements, financial and operational information, sales and
marketing information, research and development information, product and
prototype information, personnel information, specifications, computer-recorded
information, tangible property and equipment including, but not limited to,
credit cards, entry cards, identification badges, keys, computing and
communication devices; and any materials of any kind that contain or embody any
proprietary or confidential information of the Company (and all reproductions or
embodiments thereof, in whole or in part). Your timely return of all such
Company documents and other property is a condition precedent to your receipt of
the benefits provided under this Agreement; provided that you are permitted to
retain copies of any agreement that you signed

 

3



--------------------------------------------------------------------------------

with the Company (after leaving with the Company the original or another copy,
if you do not possess the original). Your return of property and information
shall include return of a copy of any Company information stored on any personal
computing device, and deletion of all such information from your personal
devices without retention of any copy or embodiment; and you agree to permit the
Company to inspect any such device to ensure that such return and deletion of
information has taken place.

8. PROPRIETARY INFORMATION PROTECTION AND ASSIGNMENT OF RIGHTS TO WORK PRODUCT.
You acknowledge and agree to abide by your continuing obligations under your
Employee Proprietary Information and Inventions Agreement. You further agree
that, both during and after your employment, you will make no use or disclosure
of any Company proprietary or confidential information unless specifically
authorized in writing by a Company officer. You hereby assign to the Company all
right, title, and interest you may have in any and all inventions, developments,
concepts, methods, trade secrets, intellectual property, or other work product
developed or obtained by you during your employment with the Company that
relates to any actual or anticipated line of business, product, service, or
activity of the Company, or your performance of services for the Company, or was
produced on Company time or equipment.

9. CONFIDENTIALITY. The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
in confidence to your immediate family; (b) the parties may disclose this
Agreement in confidence to their respective attorneys, accountants, auditors,
tax preparers, and financial advisors; (c) the Company may disclose this
Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law.

10. NONDISPARAGEMENT. You agree not to disparage the Company and its officers,
directors, employees, shareholders and agents, in any manner likely to be
harmful to them or their business, business reputations or personal reputations,
provided that you may respond accurately and fully to any inquiry to the extent
required by legal process.

11. NO ADMISSIONS. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

12. RELEASE OF CLAIMS. In exchange for the consideration under this Agreement to
which you would not otherwise be entitled, you hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, arising from or in any way related to
events, acts, conduct, or omissions occurring at any time prior to and including
the time you sign this Agreement. This general release includes, but is not
limited to: (a) all claims arising from or in any way related to your employment
with the Company or the termination of that employment; (b) all claims related
to your compensation or benefits from the Company,

 

4



--------------------------------------------------------------------------------

including salary, bonuses, commissions, fees, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in the Company; (c) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (d) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (e) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the California Labor Code (as amended), the California
Family Rights Act, the Age Discrimination in Employment Act (“ADEA”) and the
California Fair Employment and Housing Act (as amended). Notwithstanding the
foregoing, you are not releasing the Company hereby from any breach of this
Agreement subsequent to its Effective Date, or any obligation to indemnify you
pursuant to the Articles and Bylaws of the Company, any valid fully executed
indemnification agreement with the Company, applicable law, or applicable
directors and officers liability insurance. Also, excluded from this Agreement
are any claims that cannot be waived by law. You are not waiving your right to
bring proceedings before administrative agencies such as the Equal Employment
Opportunity Commission, Department of Labor, or the California Department of
Fair Employment and Housing, provided that you are waiving any monetary recovery
from such proceedings. You represent that you have no lawsuits, claims or
actions pending in your name, or on behalf of any other person or entity,
against the Company or any other person or entity subject to the release granted
in this paragraph.

13. ADEA RELEASE. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you have under the ADEA, and that the consideration
given for the waiver and releases you have given in this Agreement is in
addition to anything of value to which you were already entitled. You further
acknowledge that you have been advised, as required by the ADEA, that: (a) your
waiver and release does not apply to any rights or claims that arise after the
date you sign this Agreement; (b) you should consult with an attorney prior to
signing this Agreement (although you may choose voluntarily not to do so);
(c) you have twenty-one (21) days to consider this Agreement (although you may
choose voluntarily to sign it sooner); (d) you have seven (7) days following the
date you sign this Agreement to revoke this Agreement (in a written revocation
sent to me); and (e) this Agreement will not be effective until the date upon
which the revocation period has expired, which will be the eighth day after you
sign this Agreement provided that you do not revoke it (the “Effective Date”).

14. SECTION 1542 WAIVER. In granting the release herein, which includes claims
that may be unknown to you at present, you acknowledge that you have read and
understand Section 1542 of the California Civil Code:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

You hereby expressly waive and relinquish all rights and benefits under that
section and any law or legal principle of similar effect in any jurisdiction
with respect to the releases granted herein,

 

5



--------------------------------------------------------------------------------

including but not limited to the release of unknown and unsuspected claims
granted in this Agreement.

15. DISPUTE RESOLUTION. To aid in the rapid and economical resolution of any
disputes which may arise under this Agreement, you and the Company agree that
any and all claims, disputes or controversies of any nature whatsoever arising
from or regarding the interpretation, performance, negotiation, execution,
enforcement or breach of this Agreement, your employment, or the termination of
your employment, shall be resolved by confidential, final and binding
arbitration conducted before a single arbitrator with JAMS, Inc. (“JAMS”) in the
Los Angeles, California area, in accordance with JAMS’ then-applicable
arbitration rules, which appear at the following link:
http://www.jamsadr.com/rules-comprehensive-arbitration/. The parties acknowledge
that by agreeing to this arbitration procedure, they waive the right to resolve
any such dispute through a trial by jury, judge or administrative proceeding.
You will have the right to be represented by legal counsel at any arbitration
proceeding. The arbitrator shall: (a) have the authority to compel adequate
discovery for the resolution of the dispute and to award such relief as would
otherwise be available under applicable law in a court proceeding; and (b) issue
a written statement signed by the arbitrator regarding the disposition of each
claim and the relief, if any, awarded as to each claim, the reasons for the
award, and the arbitrator’s essential findings and conclusions on which the
award is based. The Company shall bear JAMS’ arbitration fees and administrative
costs. Nothing in this Agreement shall prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration. Any awards or orders in such arbitrations
may be entered and enforced as judgments in the federal and state courts of any
competent jurisdiction.

16. REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.

17. MISCELLANEOUS. This Agreement, including all exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to its subject matter. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations, including, but not limited to, your employment
offer letter, Executive Severance Agreement and Employee Proprietary Information
and Inventions Agreement (insofar as it may be inconsistent with this
Agreement). This Agreement may not be modified or amended except in a written
agreement signed by both you and a duly authorized officer of the Company. If
any provision of this Agreement (including, but not limited to, the Employee
Proprietary Information and Inventions Agreement, incorporated by reference
herein) becomes or is declared illegal, unenforceable or void, this Agreement
shall continue in full force and effect, and said provision shall be deemed
modified and enforceable consistent with the intent of the parties insofar as
possible under applicable law. This Agreement will be construed and enforced in
accordance with the laws of the State of California without respect to conflicts
of law principles. Any ambiguity in this Agreement shall not be construed
against either party as the drafter. Any waiver of a breach of this Agreement
must be in writing

 

6



--------------------------------------------------------------------------------

and shall not be deemed a waiver of any successive breach. This Agreement may be
executed in counterparts and facsimile signatures will suffice as original
signatures.

If this Agreement is acceptable to you, please sign below and return the
original to me. You have twenty-one (21) calendar days to decide whether to
accept this Agreement, and the Company’s offer contained herein will
automatically expire if you do not sign and return it within this timeframe.

Sincerely,

 

By:

/s/ Hakan S. Edstrom

Hakan S. Edstrom, Chief Executive Officer

I HAVE READ, UNDERSTAND AND ACCEPT THE FOREGOING AGREEMENT:

 

/s/ Diane Palumbo

 

March 20, 2015

Diane Palumbo

Date

 

7



--------------------------------------------------------------------------------

EXHIBIT A

SEPARATION DATE RELEASE

(To be signed on or within 21 days after the Separation Date.)

In consideration for the various benefits provided to me by MannKind Corporation
(the “Company”) pursuant to my letter Transition and Separation Agreement with
the Company dated March 20, 2015 (the “Agreement”), I agree to the terms below.

I hereby confirm that: I have been paid all compensation owed for all hours
worked by me for the Company; I have received all leave and leave benefits and
protections for which I was eligible (pursuant to the Family and Medical Leave
Act, the California Family Rights Act or otherwise) in connection with my work
with the Company; and I have not suffered any injury or illness in connection
with my work with the Company for which I have not already filed a claim.

I hereby generally and completely release the Company and its current and former
directors, officers, employees, shareholders, partners, agents, attorneys,
predecessors, successors, parent and subsidiary entities, insurers, affiliates,
and assigns from any and all claims, liabilities and obligations, both known and
unknown, arising from or in any way related to events, acts, conduct, or
omissions occurring prior to and including the time I sign this Separation Date
Release (the “Release”). This general release includes, but is not limited to:
(1) all claims arising from or in any way related to my employment with the
Company, or the termination of that employment; (2) all claims related to
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, paid time off, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (3) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (4) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (5) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”), ERISA, the
California Fair Employment and Housing Act (as amended), the California Labor
Code (as amended), and the California Family Rights Act.

I am not releasing: (i) any rights or claims for indemnification I may have
pursuant to any written indemnification agreement with the Company to which I am
a party or under applicable law; (ii) any rights which cannot be waived as a
matter of law; (iii) any rights I have to file or pursue a claim for workers’
compensation or unemployment insurance; and (iv) any claims for breach of this
Release. In addition, nothing in this Agreement prevents me from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, or any other analogous federal
or state government agency, except that I acknowledge and agree that I hereby
waive my right to any monetary benefits in connection with any such claim,
charge or proceeding.

I also acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the ADEA (“Release ADEA Waiver”). I also acknowledge
that the consideration given for the Release ADEA Waiver is in addition to
anything of value to which I was already entitled. I further

 

A-1



--------------------------------------------------------------------------------

acknowledge that I have been advised by this writing, as required by the ADEA,
that: (a) my release and waiver herein does not apply to any rights or claims
that arise after the date I sign this Release; (b) I should consult with an
attorney prior to signing this Release (although I may choose voluntarily not to
do so); (c) I have twenty-one (21) days to consider this Release (although I may
choose to voluntarily sign it sooner); (d) I have seven (7) days following the
date I sign this Release to revoke it (by sending written revocation directly to
the Company’s Chief Executive Officer); and (e) the Release will not be
effective until the date upon which the revocation period has expired
unexercised, which will be the eighth day after I sign this Release (the
“Release Effective Date”).

I UNDERSTAND THAT THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS. I acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows: “A general release does not extend
to claims which the creditor does not know or suspect to exist in his or her
favor at the time of executing the release, which if known by him or her must
have materially affected his or her settlement with the debtor.” I hereby
expressly waive and relinquish all rights and benefits under that section and
any law or legal principle of similar effect in any jurisdiction with respect to
my release of claims herein, including but not limited to the release of unknown
and unsuspected claims.

This Release, together with the Agreement (including all exhibits thereto),
constitutes the complete, final and exclusive embodiment of the entire agreement
between me and the Company with regard to this subject matter. It is entered
into without reliance on any promise or representation, written or oral, other
than those expressly contained in the Release or the Agreement, and it entirely
supersedes any other such promises, warranties or representations, whether oral
or written.

 

By:

 

        Diane Palumbo

Date:

 

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

 

B-1